Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 06, 2022

The Court of Appeals hereby passes the following order:

A22D0289. BCG OPERATIONS, LLC v. TOWN OF HOMER, GEORGIA et al.

      BCG Operations, LLC (“BCG”) filed a “petition for writ of mandamus and
declaratory judgment and complaint for inverse condemnation and damages” against
the Town of Homer, Georgia and others, alleging that the Town of Homer refused to
accept or process BCG’s application for a distilled spirits consumption license. The
trial court granted BCG a writ of mandamus and ordered the defendants to accept and
process BCG’s application and issue the license. The trial court later granted
summary judgment to the defendants on BCG’s claim for damages, reserving the
issue of attorney fees. BCG filed this application for discretionary appeal in addition
to a notice of direct appeal. See Case No. A22A1183.

      It appears that the order BCG seeks to appeal is directly appealable. Pursuant
to OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts reviewing
decisions of . . . state and local administrative agencies” must be brought by
application for discretionary appeal. However, we have not required an application
in cases where the administrative agencies made no decisions. See Schumacher v.
City of Roswell, 301 Ga. 635, 640 (2) (803 SE2d 66) (2017); Carson v. Brown, 348
Ga. App. 689, 696 (1) (c) (i) (824 SE2d 605) (2019) (the discretionary appeal
procedure was not implicated where the local administrative agency made no clear
“decision” on the merits). Because the local administrative agency never issued a
decision on the merits of BCG’s application, it appears that the order BCG seeks to
appeal is directly appealable. OCGA § 9-11-56 (h) (“An order granting summary
judgment on any issue or as to any party shall be subject to review by appeal.”).
      Ordinarily, this Court would grant an otherwise timely application for
discretionary appeal if the lower court’s order is subject to direct appeal. See OCGA
§ 5-6-35 (j). However, BCG’s direct appeal renders this application superfluous, and
the application is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/06/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.